         Case 1:19-mc-00145-TSC Document 367 Filed 12/22/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                            Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 ALL CASES


                       N O T I C E O F F I L I N G D E C L A R A T I O NS

       On December 17, 2020, the Court held a telephonic status conference to discuss the

potential scheduling of an evidentiary hearing on Plaintiff Dustin Higgs’s motion for a preliminary

injunction. During that conference, counsel for Higgs read into the record unsworn media accounts

of the execution of Alfred Bourgeois. Counsel for the government requested, and the Court

granted, permission to submit in a subsequent filing sworn statements from government personnel

regarding the same execution. Accordingly, Defendants respectfully submit herewith the attached

sworn declarations of Eric Williams and Jonathan Hemingway describing the executions of

Brandon Bernard and Allred Bourgeois, respectively. In neither case did the declarant witness any

sign of pain or suffering.

                                         *      *       *
       Case 1:19-mc-00145-TSC Document 367 Filed 12/22/20 Page 2 of 5




Respectfully submitted,

JEFFREY BOSSERT CLARK                        MICHAEL R. SHERWIN
Acting Assistant Attorney General            Acting United States Attorney

JEAN LIN                                     DANIEL F. VAN HORN, D.C. Bar #924092
Special Litigation Counsel                   Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478            By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114            JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                        Assistant United States Attorney
  D.C. Bar #988057                           555 4th Street, N.W.
Trial Attorneys                              Washington, District of Columbia 20530
Federal Programs Branch                      Telephone: 202 252 2575
Civil Division, Department of Justice        Email: johnny.walker@usdoj.gov
1100 L Street, N.W.                          Counsel for Defendants
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: December 22, 2020




                                         2
    Case 1:19-mc-00145-TSC Document 367 Filed 12/22/20 Page 3 of 5




                           CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                              Ginger D. Anders
 King & Spalding LLP                         Jonathan S. Meltzer
 (202) 737-8616                              Brendan Gants
 jtoll@kslaw.com                             Munger, Tolles & Olson LLP
                                             (202) 220-1100
 Margaret O’Donnell
                                             ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                 Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                Scott W. Braden
 Shawn Nolan                                 Arkansas Federal Defender Office
 Federal Community Defender Office,          (501) 324-6114
 E.D. Pa.                                    Scott_Braden@fd.org
 (215) 928-0520                              Jennifer Ying
 alex_kursman@fd.org                         Andrew Moshos
 shawn_nolan@fd.org                          Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois      (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Amy Lentz
 Federal Community Defender Office,          Steptoe & Johnson, LLP
 E.D. Pa.                                    (202) 429.1320
 (215) 928-0520                              alentz@stepoe.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks
   Case 1:19-mc-00145-TSC Document 367 Filed 12/22/20 Page 4 of 5




Shawn Nolan                                   Gregory S. Smith
Federal Community Defender Office,            (202) 460-3381
E.D. Pa.                                      gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                            Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                                  Donald P. Salzman
KaiserDillon PLLC                             Charles F. Walker
(202) 640-2850                                Steven M. Albertson
jjeffress@kaiserdillon.com                    Skadden, Arps, Slate, Meagher & Flom
                                              LLP
Timothy Kane
                                              (202) 371-7983
Shawn Nolan
                                              donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                      Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                            Shawn Nolan
Hogan Lovells US LLP                          Federal Community Defender Office,
(202) 637-5600                                E.D. Pa.
david.victorson@hoganlovells.com              (215) 928-0528
                                              shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                          Gary E. Proctor
(212) 918-3000                                Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com                (410) 444-1500
                                              garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                              Counsel for Plaintiff Jeffrey Paul




                                          2
   Case 1:19-mc-00145-TSC Document 367 Filed 12/22/20 Page 5 of 5




Gerald W. King, Jr.                             Alan E. Schoenfeld
Jeffrey Lyn Ertel                               Ryan M. Chabot
Federal Defender Program, Inc.                  Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                                  LLP
Gerald_King@fd.org                              (212) 230-8880
Jeff_Ertel@fd.org                               Alan.Schoenfeld@WilmerHale.com
Brandon D. Almond                               Ryan.Chabot@WilmerHale.com
Troutman Sanders LLP                            Andres C. Salinas
Washington, D.C. 20004                          Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                                  LLP
brandon.almond@troutmansanders.com              (202) 663-6289
Counsel for Richard Tipton, III                 Andres.Salinas@WilmerHale.com
                                                Counsel for Wesley I. Purkey


Dale A. Baich                                   Amy Karlin
Jennifer M. Moreno                              Interim Federal Public Defender
Federal Public Defender                         Celeste Bacchi
District of Arizona                             Jonathan C. Aminoff
(602) 382-2816                                  Deputy Federal Public Defenders
dale_baich@fd.org                               (213) 894-2854
jennifer_moreno@fd.org                          celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson              Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                                 Evan Miller
Ellerman Enzinna PLLC                           Vinson & Elkins LLP
(202)753-5553                                   (202) 639-6605
penzinna@ellermanenzinna.com                    emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.       Counsel for Bruce Webster




                                                 /s/Johnny Walker
                                                Assistant United States Attorney
                                                Counsel for Defendants




                                            3
       Case 1:19-mc-00145-TSC Document 367-1 Filed 12/22/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

 IN THE MATTER OF THE FEDERAL
 BUREAU OF PRISONS' EXECUTION
 PROTOCOL CASES

 LEAD CASE: Roane et al. v. Barr                    No. 1:19-mc-00145(TSC)

 THIS DOCUMENT RELATES TO:

 ALL CASES




                            DECLARATION OF ERIC WILLIAMS

I, Eric Williams, do hereby declare and state as follows:

1.     I am currently employed by the Bureau of Prisons (BOP) as Warden at the Federal

       Correctional institution at Greenville, Illinois (FCI Greenville). I am also involved in

       functions related to the BOP’s role in effectuating executions.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     I am aware that the execution of Brandon Bernard is at issue in the above referenced

       lawsuit. I witnessed the execution on December 10, 2020, from inside the execution room,

       several feet from Mr. Bernard. My observations are as follows.

4.     In preparation for the execution, Mr. Bernard was brought into the execution room and

       placed on a bed where he was restrained and IV lines were inserted. After the successful

       placement of the IV lines, Mr. Bernard’s Minister of Record was escorted into the

       execution room, and the two spoke to each other and prayed together. After they were

                                                1
       Case 1:19-mc-00145-TSC Document 367-1 Filed 12/22/20 Page 2 of 3




       finished talking and praying, the curtains in the execution room were raised. At that time,

       I asked Mr. Bernard if he would like to make a statement, which he did. When he was

       finished, I read Mr. Bernard’s sentencing information aloud, and asked the U.S. Marshals’

       representative to check whether there were any impediments to proceed with the execution.

       The U.S. Marshals’ representative informed me there were no impediments to proceed.

5.     Thereafter, the administration of the lethal injection substances began. At the same time,

       Mr. Bernard spoke to his Minister of Record and stated, “tell my family I love them.” Mr.

       Bernard then asked me if he could pray, and I told him yes, he could speak. Mr. Bernard

       began reciting the Lord’s Prayer.

6.     Toward the end of the Lord’s Prayer, he began to slow down. He then yawned and his

       upper body and arms shook slightly, which I perceived as an indication that the drug was

       entering his system. I recall this taking place no more than approximately a few minutes

       from the time the administration of the drug started.

7.     Immediately after Mr. Bernard yawned, he fell asleep. I observed his chest and abdomen

       rising and falling as he was sleeping. He did not make any sounds and did not appear to be

       in any pain or discomfort.

8.     Mr. Bernard continued to sleep until approximately 9:17 or 9:18 p.m., at which time it

       appeared he had stopped breathing. After several minutes, a physician entered the room

       and checked his heartbeat with a stethoscope. Thereafter, Mr. Bernard’s time of death was

       pronounced at 9:27 p.m.




I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

                                                2
       Case 1:19-mc-00145-TSC Document 367-1 Filed 12/22/20 Page 3 of 3




correct. Executed this 21st   day of December, 2020.


                                                 ____________________________
                                                 Eric Williams
                                                 Federal Bureau of Prisons




                                             3
Case 1:19-mc-00145-TSC Document 367-2 Filed 12/22/20 Page 1 of 2
Case 1:19-mc-00145-TSC Document 367-2 Filed 12/22/20 Page 2 of 2
